            Case 7:18-cv-11075-KMK Document 1 Filed 11/27/18 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ANTHONY CAUSI,

                                Plaintiff,                    Docket No. 7:18-cv-11075

        - against -                                           JURY TRIAL DEMANDED

 SLAM MEDIA INC.

                                Defendant.


                                         COMPLAINT

       Plaintiff Anthony Causi (“Causi” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant Slam Media Inc. (“Slam” or “Defendant”) hereby

alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act; and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of NBA basketball

players LeBron James and J.R. Smith, owned and registered by Causi, a New York based

professional photographer. Accordingly, Causi seeks monetary relief under the Copyright Act of

the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 7:18-cv-11075-KMK Document 1 Filed 11/27/18 Page 2 of 7



       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                           PARTIES

       5.      Causi is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 2734 Harway Avenue,

Brooklyn, NY 11214.

       6.      Upon information and belief, Slam is a foreign business corporation duly

organized and existing under the laws of the State of Delaware, with a place of business 1091

Boston Post Road, Rye, NY 10580. Upon information and belief Slam is registered with the New

York Department of State Division of Corporations to do business in the State of New York. At

all times material, hereto, Slam has owned and operated a website at the URL:

www.slamonline.com (the “Website”).

                                  STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Causi photographed NBA basketball players LeBron James and J.R. Smith (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Causi then licensed the Photograph to the New York Post. On February 27, 2014,

the New York Post ran an article that featured the Photograph titled Knicks shot down by masked

LeBron, Heat. See URL. Causi’s name was featured in a gutter credit identifying him as the

photographer of the Photograph. A true and correct copy of the article is attached hereto as

Exhibit B.
            Case 7:18-cv-11075-KMK Document 1 Filed 11/27/18 Page 3 of 7



       9.      Causi is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-104-998 and titled “02.27.14 LeBron James Causi.jpg.” See

Exhibit C.

       B.      Defendant’s Infringing Activities

       11.     Slam ran an article on the Website titled Report: Cavs Consulted With LeBron

James on the JR Smith Trade. See URL https://www.slamonline.com/archives/report-cavs-

consulted-lebron-james-jr-smith-trade/. The article prominently featured the Photograph. A true

and correct copy of the article and screenshot of the Photograph on the Website is attached

hereto as Exhibit D.

       12.     Slam also created a link to share the Photograph via their social networking

website Facebook. See URL

https://www.facebook.com/sharer/sharer.php?u=https%3A%2F%2Fwww.slamonline.com%2Far

chives%2Freport-cavs-consulted-lebron-james-jr-smith-trade%2F. This link allowed for the

Photograph to be continuously distributed throughout the internet via multiple social media

sharing and liking of the article. A screenshot copy of the Photograph as it appears via the

Facebook link is attached hereto as Exhibit E.

       13.     Slam did not license the Photograph from Plaintiff for its article, nor did Slam

have Plaintiff’s permission or consent to publish the Photograph on its Website.


                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)
            Case 7:18-cv-11075-KMK Document 1 Filed 11/27/18 Page 4 of 7



          14.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-13 above.

          15.   Slam infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Slam is not, and has never been, licensed or

otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

          16.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          17.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          18.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

          19.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-19 above.

          20.   Upon information and belief, in its article on the Website, Defendant copied the

Photograph from the New York Post which contained a gutter credit underneath the Photograph

stating, “NY Post: Anthony J. Causi” and placed it on its Website without the gutter credit.

          21.   Upon information and belief, Slam intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.
             Case 7:18-cv-11075-KMK Document 1 Filed 11/27/18 Page 5 of 7



        22.     The conduct of Slam violates 17 U.S.C. § 1202(b).

        23.     Upon information and belief, Slam’s falsification, removal and/or alteration of the

aforementioned copyright management information was made without the knowledge or consent

of Plaintiff.

        24.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Slam intentionally, knowingly and with the

intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. Slam also knew, or should have known, that such falsification, alteration and/or

removal of said copyright management information would induce, enable, facilitate, or conceal

their infringement of Plaintiff’s copyright in the Photograph.

        25.     As a result of the wrongful conduct of Slam as alleged herein, Plaintiff is entitled

to recover from Slam the damages, that he sustained and will sustain, and any gains, profits and

advantages obtained by Slam because of their violations of 17 U.S.C. § 1202, including

attorney’s fees and costs.

        26.     Alternatively, Plaintiff may elect to recover from Slam statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests judgment as follows:

        1.      That Defendant Slam be adjudged to have infringed upon Plaintiff’s copyrights in

                the Photograph in violation of 17 U.S.C §§ 106 and 501;

        2.      The Defendant Slam be adjudged to have falsified, removed and/or altered

                copyright management information in violation of 17 U.S.C. § 1202.
            Case 7:18-cv-11075-KMK Document 1 Filed 11/27/18 Page 6 of 7



       3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

               a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

               kind attributable to Defendant’s falsification, removal and/or alteration of

               copyright management information; or b) alternatively, statutory damages of at

               least $2,500 and up to $ 25,000 for each instance of false copyright management

               information and/or removal or alteration of copyright management information

               committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       6.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 1203(b);

       7.      That Plaintiff be awarded punitive damages for copyright infringement;

       8.      That Plaintiff be awarded attorney’s fees and costs;

       9.      That Plaintiff be awarded pre-judgment interest; and

       10.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       ____, 2018
                                                             LIEBOWITZ LAW FIRM, PLLC
Case 7:18-cv-11075-KMK Document 1 Filed 11/27/18 Page 7 of 7



                                      By: /s/Richard Liebowitz
                                      Richard Liebowitz
                                      11 Sunrise Plaza, Suite 305
                                      Valley Stream, New York 11580
                                      Tel: (516) 233-1660
                                      RL@LiebowitzLawFirm.com

                                      Attorneys for Plaintiff Anthony Causi
